Citation Nr: 9910633	
Decision Date: 04/16/99    Archive Date: 04/29/99

DOCKET NO.  98-01 795A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in St. Paul, Minnesota

THE ISSUE

Entitlement to reimbursement or payment for the cost of 
private medical care from October 16 through 20, 1995, and 
November 13 through 17, 1995.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


INTRODUCTION

The veteran, who had active service from October 1967 to May 
1970, died in June 1996.  For purposes of this decision, it 
is assumed that the appellant is a representative of the 
veteran's estate.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs Medical Center in Albany, New York, that 
denied medical care provided by Mary Imogene Bassett Hospital 
on October 16 through 20, 1995, and November 13 through 17, 
1995.  


REMAND

Although the appellant's substantive appeal, dated January 7, 
1998, indicates that she did not desire to appear personally 
at a hearing, a letter from a VA management service officer 
with the VA healthcare network in upstate New York at Albany 
reflects that the appellant was waiving her right to a 
hearing with the VA healthcare network in upstate New York at 
Albany, but was requesting a personal hearing at the New York 
Regional Office.  The record does not reflect that the 
appellant has been provided any personal hearing.  

The record reflects that a claim has been filed and denied 
for private medical care rendered from November 13 through 
17, 1995.  However, records relating to treatment provided 
the veteran during this period have not been associated with 
the record on appeal.  

In light of the above, the appeal is REMANDED to the RO for 
the following:  

1.  With any necessary authorization, the 
originating agency should obtain copies 
of all medical records relating to 
treatment provided the veteran from 
November 13 through 17, 1995.  These 
records should be associated with the 
record on appeal.  

2.  The originating agency should 
ascertain whether the veteran could have 
been provided chemotherapy from 
October 16 through 20, 1995, at a VA 
facility, and the location of that 
facility.  

3.  After identifying what treatment was 
provided the veteran from November 13 
through 17, 1995, the originating agency 
should ascertain whether a VA facility 
was available to provide the veteran that 
care at that time, and the location of 
the VA facility.  

4.  The wishes of the appellant should be 
ascertained with respect to whether or 
not she desires a personal hearing and 
where she desires the hearing to be held.  
To the extent feasible, such hearing 
should be scheduled.  

5.  The originating agency should 
readjudicate the claim and, if the claim 
remains denied, issue a supplemental 
statement of the case to the appellant 
and her representative and provide them 
the appropriate opportunity for response.  


In taking this action, the Board implies no conclusion, 
either legal or factual, as to the ultimate outcome 
warranted.  No action is required of the appellant unless she 
is otherwise notified.  



		
	MILO H. HAWLEY
	Acting Member, Board of Veterans' Appeals

